DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S 2017/0117375) (submitted by Applicant from IDS filed on 01/21/2021). 
As to claim 1, KIM et al. disclose in Figs. 9-10 a semiconductor device structure, comprising: a plurality of nanostructures (“first nanowire” 120 & “second nanowire” 125) over a substrate (100) (Figs. 9-10, para. [0038]-[0044], [0049]-[0051], [0095]-[0098]); a gate electrode (130) surrounding the nanostructures (“first nanowire” 120 & “second nanowire” 125) (Fig. 10, para. [0043]-[0047], [0071]); a source/drain portion (“source/drain” 150) adjacent to the gate electrode (130) (Fig. 9, para. [0078]-[0082]); and a semiconductor layer (“high-k insulating layer” 145) between the gate electrode (130) and the source/drain portion (“source/drain” 150) (Fig. 9, para. [0070]-[0071], [0074]-[0076]).   
As to claim 2, as applied to claim 1 above, KIM et al. disclose in Figs. 9-10 all claimed limitations including the device structure further comprising: a protective layer (“interface layer” 146) adjacent to the semiconductor layer (“high-k insulating layer” 145), wherein the protective layer (“interface layer” 146) comprises a semiconductor material {see para. [0073], the interface layer 146 may include “silicon oxide”/( semiconductor material)} (Fig. 10, para. [0073]). 
As to claim 3, as applied to claim 1 above, KIM et al. disclose in Figs. 9-10 all claimed limitations including the device structure further comprising: a spacer element (“outer spacer” 141, “inner spacer” 142) formed on a sidewall of the gate electrode (130), wherein the spacer element (“outer spacer” 141, “inner spacer” 142) and the semiconductor layer (“high-k insulating layer” 145) are made of different materials {see para. [0058] & [0074], “outer spacer” 141 and “inner spacer” 142 may include “silicon nitride (SiN)”; and the “high-k insulating layer” 145 may include “hafnium oxide”}.
As to claim 4, as applied to claim 1 above, KIM et al. disclose in Figs. 9-10 all claimed limitations including the limitation wherein the semiconductor layer (“high-k insulating layer” 145) has a curved surface facing the gate electrode (130) (Figs. 9-10).
As to claim 7, as applied to claim 1 above, KIM et al. disclose in Figs. 9-10 all claimed limitations including the limitation wherein a top surface of the source/drain portion (“source/drain” 150) is higher than a topmost surface of the nanostructures (“first nanowire” 120 & “second nanowire” 125) (see Fig. 9).
As to claim 9, as applied to claim 1 above, KIM et al. disclose in Figs. 9-10 all claimed limitations including the limitation wherein the semiconductor layer (“high-k insulating layer” 145) comprises silicon (Si) {see para. [0074], the “high-k insulating layer” 145 may include “hafnium silicon oxide” that contains silicon, as claimed} or silicon germanium (SiGe).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S 2017/0117375) (submitted by Applicant from IDS filed on 01/21/2021) in view of Kim et al. (US 2018/0069006) (submitted by Applicant from IDS filed on 01/21/2021). 
As to claims 10 and 12, KIM et al. disclose in Figs. 9-10 a semiconductor device structure, comprising: a gate electrode (130) surrounding the nanostructures (“first nanowire” 120 & “second nanowire” 125) (Fig. 10, para. [0043]-[0047], [0071]); a source/drain portion (“source/drain” 150) adjacent to the gate electrode (130) (Fig. 9, para. [0078]-[0082]); a semiconductor layer (“high-k insulating layer” 145) between the gate electrode (130) and the source/drain portion (“source/drain” 150) (Fig. 9, para. [0070]-[0071], [0074]-[0076]); and a protective layer (“interface layer” 146) adjacent to the semiconductor layer (“high-k insulating layer” 145) (see Figs. 9-10), wherein the protective layer (“interface layer” 146) comprises a semiconductor material {see para. [0073], the interface layer 146 may include “silicon oxide”/( semiconductor material)} (Fig. 10, para. [0073]). 
KIM et al. (U.S 2017/0117375) do not disclose the protective layer is between the spacer and the gate electrode; and wherein the protective layer has a curved surface facing the gate electrode.
Kim et al. (US 2018/0069006) disclose in Fig. 5 a semiconductor device structure comprising: a protective layer (“second metal layer” 231) is between the spacer (“gate spacer” 240) and the gate electrode (230) (Fig. 5, para. [0074]-[0075], [0077]-[0081]); and wherein the protective layer (“second metal layer” 231) has a curved surface facing the gate electrode (230) (Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of KIM et al. (U.S 2017/0117375) by having the protective layer is between the spacer and the gate electrode; and wherein the protective layer has a curved surface facing the gate electrode, as taught by Kim et al. (US 2018/0069006), in order to entirely protect the gate electrode during the doping process so that there is no doping of the gate electrode occurs during the formation of the source and drain regions. Thus, the conductivity characteristics of the gate electrode are not affected by the conductivity characteristics of other portions of the device.
As to claim 11, as applied to claim 10 above, KIM et al. (U.S 2017/0117375) and Kim et al. (US 2018/0069006) disclose all claimed limitations including the limitation wherein the protective layer (“interface layer” 146) comprises silicon (Si) {see para. [0073], the interface layer 146 may include “silicon oxide” that contains silicon, as claimed} {see Fig. 10, para. [0073] in KIM et al. (U.S 2017/0117375)} or silicon germanium (SiGe). 
As to claim 14, as applied to claim 10 above, KIM et al. (U.S 2017/0117375) and Kim et al. (US 2018/0069006) disclose all claimed limitations including the limitation wherein a top surface of the source/drain portion (“source/drain” 150) is higher than a topmost surface of the nanostructures (120, 125) {see Fig. 9 in KIM et al. (U.S 2017/0117375)}.
As to claims 16 and 20, KIM et al. disclose in Figs. 9-10 a semiconductor device structure, comprising: a plurality of nanostructures (“first nanowire” 120 & “second nanowire” 125) over a substrate (100) (Figs. 9-10, para. [0038]-[0044], [0049]-[0051], [0095]-[0098]);a high-k dielectric layer (“high-k insulating layer” 145) surrounding the nanostructures (“first nanowire” 120 & “second nanowire” 125) (Fig. 10, para. [0070]-[0071], [0074]-[0076]); a gate electrode (130) surrounding the high-k dielectric layer (“high-k insulating layer” 145) (Fig. 10, para. [0043]-[0047], [0071]); a source/drain portion (“source/drain” 150) adjacent to the gate electrode (130) (Fig. 9, para. [0078]-[0082]); wherein the protective layer (“interface layer” 146) comprises a semiconductor material and is in direct contact with the high-k dielectric layer (“high-k insulating layer” 145) {see Figs. 9-10, para. [0073], the interface layer 146 may include “silicon oxide”/( semiconductor material)}.
KIM et al. (U.S 2017/0117375) do not disclose the protective layer is between the source/drain portion and the gate electrode; and wherein the protective layer has a curved surface facing the gate electrode.
Kim et al. (US 2018/0069006) disclose in Fig. 5 a semiconductor device structure comprising: a protective layer (“second metal layer” 231) is between the source/drain portion (250) and the gate electrode (230) (Fig. 5, para. [0074], [0077]-[0079], [0101]); and wherein the protective layer (“second metal layer” 231) has a curved surface facing the gate electrode (230) (Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of KIM et al. (U.S 2017/0117375) by having the protective layer is between the source/drain portion and the gate electrode; and wherein the protective layer has a curved surface facing the gate electrode, as taught by Kim et al. (US 2018/0069006), in order to entirely protect the gate electrode during the doping process so that there is no doping of the gate electrode occurs during the formation of the source and drain regions. Thus, the conductivity characteristics of the gate electrode are not affected by the conductivity characteristics of other portions of the device.
As to claim 17, as applied to claim 16 above, KIM et al. (U.S 2017/0117375) and Kim et al. (US 2018/0069006) disclose all claimed limitations including device structure further comprising: a semiconductor layer (“outer spacer” 141, para. [0058]) between the protective layer (146) and the source/drain portion (150) {Fig. 9, para. [0058] in KIM et al. (U.S 2017/0117375)}.
As to claim 18, as applied to claims 16 and 17 above, KIM et al. (U.S 2017/0117375) and Kim et al. (US 2018/0069006) disclose all claimed limitations including the limitation wherein the semiconductor layer (“outer spacer” 141, para. [0058]) comprises silicon (Si) {see para. [0058] in KIM et al. (U.S 2017/0117375), “outer spacer” 141 may include “silicon oxide” that contain “silicon”, as claimed} or silicon germanium (SiGe). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,811. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-20 of the present invention are recited in claims 1-20 of the U.S. Patent No. 10,991,811. 

        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 9, 2022